ORDER

PER CURIAM:
AND NOW, this 13th day of October, 2004, respondent having failed to comply with the Order entered by this Court on August 12, 2004, it is
ORDERED that respondent is hereby placed on temporary suspension pursuant to Rule 208(f)(5), Pa.R.D.E., and he shall comply with all the provisions of Rule 217, Pa.R.D.E. Further, Office of Disciplinary Counsel is directed to consider respondent’s conduct at the September 10, 2004, proceeding in any subsequently filed Petition for Discipline.